Exhibit NEW GOLD INC. MANAGEMENT’S DISCUSSION AND ANALYSIS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2009 (IN UNITED STATES DOLLARS, EXCEPT WHERE NOTED) This Management’s Discussion and Analysis (“MD&A”) should be read in conjunction with New Gold Inc.’s (the “Company”) unaudited interim consolidated financial statements for the three and nine month periods ended September 30, 2009 and related notes thereto which have been prepared in accordance with Canadian Generally Accepted Accounting Principles (“GAAP”). This Management’s Discussion and Analysis contains “forward-looking statements” that are subject to risk factors set out in a cautionary note contained herein. The reader is cautioned not to place undue reliance on forward-looking statements. All figures are in United States dollars and tabular amounts are in thousands, unless otherwise noted. This Management’s Discussion and Analysis has been prepared as of November 3, 2009.Additional information relating to the Company, including the Company’s Annual Information Form, is available on SEDAR at www.sedar.com. THIRD
